DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-15, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 15-16 and 18-21 of U.S. Patent No. 10,860,685. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-15 and 18-21 are similar in scope and content of the patented claims 1, 2, 4-11, 15-16 and 18-21 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1, 4-5, 7-8, 10, 17 are to be found in patented claims 1, 2, 4-11, 15-16 and 18-21 (as the application claims 2-15, and 18-21 fully encompasses patented claims 1, 2, 4-11, 15-16 and 18-21).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 2, 4-11, 15-16 and 18-21 of the patent is in effect a “species” of the “generic” invention of the application claims 2-15, and 18-21. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 2-15, and 18-21 is anticipated by claims 1, 2, 4-11, 15-16 and 18-21of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/112,279
Patent No: 10,860,685
2. A computer implemented method comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances; processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence; and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a patient instructions predictive model configured to generate patient instructions that are derived from the transcription of the input acoustic sequence.
1. A computer implemented method comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances; processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence; and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a summarization predictive model configured to generate a physician note that is derived from the transcription of the input acoustic sequence and further data relating to the input acoustic sequence.
3. The method of claim 2, wherein the input acoustic sequence includes a digital representation of a conversation between a medical professional and a patient.
4. The method of claim 3, wherein the domain-specific predictive model comprises an automated billing predictive model that is configured to generate a bill based on the transcription of the input acoustic sequence.
4. The method of claim 2, wherein the patient instruction predictive model is further configured to generate patient instructions that are derived from the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record.
5. The method of claim 4, wherein the automated billing predictive model is further configured to generate a bill that is based on the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record.
5. The method of claim 3, wherein the patient instructions predictive model is configured to generate the patient instructions based on at least a portion of the transcription of the input acoustic sequence that correspond to utterances spoken by the medical professional.
6. The method of claim 3, wherein the domain-specific predictive model comprises a patient instruction predictive model that is configured to generate patient instructions that are derived from the transcription of the input acoustic sequence.
6. The method of claim 2, wherein the speech recognition model comprises a domain-specific language model.
2. The method of claim 1, wherein the speech recognition model comprises a domain-specific language model.
7. The method of claim 6, wherein the domain-specific language model comprises a medical language model that has been trained using medical-specific training data.
6. The method of claim 3, wherein the domain-specific predictive model comprises a patient instruction predictive model that is configured to generate patient instructions that are derived from the transcription of the input acoustic sequence.
8. The method of claim 2, wherein the domain-specific predictive model comprises an automated billing predictive model that is configured to generate a bill based on the transcription of the input acoustic sequence.
21. The method of claim 9, wherein the speech prosody detection predictive model is configured to provide, as output, a document listing results from the screening.
14. The method of claim 13, wherein the physician note comprises information that the summarization predictive model has extracted from the transcription of the input acoustic sequence based on the document format.
9. The method of claim 8, wherein the automated billing predictive model is further configured to generate a bill that is based on the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record. 
7. The method of claim 6, wherein the patient instruction predictive model is further configured to generate patient instructions that are derived from the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record.
10. The method of claim 2, further comprising providing the input acoustic sequence as input to a speech prosody detection predictive model configured to process the input acoustic sequence to generate an indication of speech prosody that is derived from the input acoustic sequence.
8. The method of claim 3, further comprising providing the input acoustic sequence as input to a speech prosody detection predictive model configured to process the input acoustic sequence to generate an indication of speech prosody that is derived from the input acoustic sequence.
11. The method of claim 10, further comprising screening for diseases based on the generated indication of speech prosody.
9. The method of claim 8, further comprising screening for diseases based on the generated indication of speech prosody.
12. The method of claim 11, wherein the speech prosody detection predictive model is configured to provide, as output, a document listing results from the screening.
21. The method of claim 9, wherein the speech prosody detection predictive model is configured to provide, as output, a document listing results from the screening.
13. The method of claim 2, wherein the domain-specific predictive model comprises a translation model that is configured to translate the transcription of the input acoustic sequence into a target language.
10. The method of claim 3, wherein the domain-specific predictive model comprises a translation model that is configured to translate the transcription of the input acoustic sequence into a target language.
14. The method of claim 13, wherein the translation model is further configured to translate the transcription of the input acoustic sequence into a target language using the input acoustic sequence.
11. The method of claim 10, wherein the translation model is further configured to translate the transcription of the input acoustic sequence into a target language using the input acoustic sequence.
15. A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances; processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence; and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a patient instructions predictive model configured to generate patient instructions that are derived from the transcription of the input acoustic sequence.
16. A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances; processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence; and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a summarization predictive model configured to generate a physician note that is derived from the transcription of the input acoustic sequence and further data relating to the input acoustic sequence.
16. The system of claim 15, wherein the patient instruction predictive model is further configured to generate patient instructions that are derived from the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record.

17. The system of claim 15, wherein the patient instructions predictive model is configured to generate the patient instructions based on at least a portion of the transcription of the input acoustic sequence that correspond to utterances spoken by a medical professional.

18. The system of claim 15, wherein the speech recognition model comprises a domain specific language model.
17. The system of claim 16, wherein the speech recognition model comprises a domain specific language model.
19. The system of claim 15, wherein the speech recognition model comprises a hybrid deep neural network—hidden Markov model automatic speech recognition model.
18. The system of claim 16, wherein the speech recognition model comprises a hybrid deep neural network—hidden Markov model automatic speech recognition model.
20. The system of claim 15, wherein the speech recognition model comprises an end-to-end speech recognition model with attention.
19. The system of claim 16, wherein the speech recognition model comprises an end-to-end speech recognition model with attention.
21. One or more non-transitory computer-readable storage media comprising instructions stored thereon that are executable by one or more processing devices and upon such execution cause the one or more processing devices to perform operations comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances; processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence; and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a patient instructions predictive model configured to generate patient instructions that are derived from the transcription of the input acoustic sequence.
20. A computer-readable storage medium comprising instructions stored thereon that are executable by a processing device and upon such execution cause the processing device to perform operations comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances; processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence; and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a summarization predictive model configured to generate a physician note that is derived from the transcription of the input acoustic sequence and further data relating to the input acoustic sequence.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Waibel (US 2013/0238312 A1).
As per claim 2, Waibel teaches a computer implemented method comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances (Fig.1, Speech input); processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence (0046, Figs. 9-10); and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a patient instructions predictive model configured to generate patient instructions that are derived from the transcription of the input acoustic sequence (0046, 0075). 
As per claim 3, Waibel teaches the method of claim 2, wherein the input acoustic sequence includes a digital representation of a conversation between a medical professional and a patient (0045 -0048). 
As per claim 4, Waibel teaches the method of claim 2, wherein the patient instruction predictive model is further configured to generate patient instructions that are derived from the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record (0045-0048, 0051). 
As per claim 5, Waibel teaches the method of claim 3, wherein the patient instructions predictive model is configured to generate the patient instructions based on at least a portion of the transcription of the input acoustic sequence that correspond to utterances spoken by the medical professional (0045-0048). 
As per claim 6, Waibel teaches the method of claim 2, wherein the speech recognition model comprises a domain-specific language model (Fig.2, 0045-0048). 
As per claim 7, Waibel teaches the method of claim 6, wherein the domain-specific language model comprises a medical language model that has been trained using medical-specific training data (0045-0058). 
As per claim 8, Waibel teaches the method of claim 2, wherein the domain-specific predictive model comprises an automated billing predictive model that is configured to generate a bill based on the transcription of the input acoustic sequence (0013, 0018). 
As per claim 9, Waibel teaches the method of claim 8, wherein the automated billing predictive model is further configured to generate a bill that is based on the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record (0018, 0045-0058, 0051). 
As per claim 10, Waibel teaches the method of claim 2, further comprising providing the input acoustic sequence as input to a speech prosody detection predictive model configured to process the input acoustic sequence to generate an indication of speech prosody that is derived from the input acoustic sequence (0045 -0048). 
As per claim 11, Waibel teaches the method of claim 10, further comprising screening for diseases based on the generated indication of speech prosody (0045 -0048). 
As per claim 12, Waibel teaches the method of claim 11, wherein the speech prosody detection predictive model is configured to provide, as output, a document listing results from the screening (0045 – 0048, 0051). 
As per claim 13, Waibel teaches the method of claim 2, wherein the domain-specific predictive model comprises a translation model that is configured to translate the transcription of the input acoustic sequence into a target language (Fig.9, 0045 -0048, 0051).
As per claim 14, Waibel teaches the method of claim 13, wherein the translation model is further configured to translate the transcription of the input acoustic sequence into a target language using the input acoustic sequence (0018).
As per claim 15, Waibel teaches a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances (Fig.1, Speech input); processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence (Figs. 9, 10, 0046); and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a patient instructions predictive model configured to generate patient instructions that are derived from the transcription of the input acoustic sequence (0046, 0075). 
As per claim 16, Waibel teaches the system of claim 15, wherein the patient instruction predictive model is further configured to generate patient instructions that are derived from the transcription of the input acoustic sequence and one or more of (i) the input acoustic sequence, (ii) data associated with the input acoustic sequence, (iii) an acoustic sequence representing a physician dictation, or (iv) data representing a patient's medical record (0018, 0045-0058, 0051). 
As per claim 17, Waibel teaches the system of claim 15, wherein the patient instructions predictive model is configured to generate the patient instructions based on at least a portion of the transcription of the input acoustic sequence that correspond to utterances spoken by a medical professional (0045 – 0048). 
As per claim 18, Waibel teaches the system of claim 15, wherein the speech recognition model comprises a domain specific language model (Fig.9, 0045 -0048). 
As per claim 19, Waibel teaches the system of claim 15, wherein the speech recognition model comprises a hybrid deep neural network—hidden Markov model automatic speech recognition model (0017, 0020, 0062 0066).
As per claim 20, Waibel teaches the system of claim 15, wherein the speech recognition model comprises an end-to-end speech recognition model with attention (0017, 0020, 0062 -  0066). 
As per claim 21, Waibel teaches one or more non-transitory computer-readable storage media comprising instructions stored thereon that are executable by one or more processing devices and upon such execution cause the one or more processing devices to perform operations comprising: obtaining an input acoustic sequence, the input acoustic sequence representing one or more utterances (Fig.1, Speech input, 0046); processing the input acoustic sequence using a speech recognition model to generate a transcription of the input acoustic sequence (Figs, 9,10, 0046, 0075); and providing the generated transcription of the input acoustic sequence as input to a domain-specific predictive model to generate structured text content, wherein the domain-specific predictive model comprises a patient instructions predictive model configured to generate patient instructions that are derived from the transcription of the input acoustic sequence (0046, 0075).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Wang et al., (US 2012/0323574 A1) teach event audio data that is based on verbal utterances associated with a medical event associated with a patient is received. A list of a plurality of candidate text strings that match interpretations of the event audio data is obtained, based on information included in a medical speech repository, information included in a speech accent repository, and a matching function. A selection of at least one of the candidate text strings included in the list is obtained. A population of at least one field of an electronic medical form is initiated, based on the obtained selection.
Casella (US 2013/0238330 A1) teaches techniques for documenting a clinical procedure involve transcribing audio data comprising audio of one or more clinical personnel speaking while performing the clinical procedure. Examples of applicable clinical procedures include sterile procedures such as surgical procedures, as well as non-sterile procedures such as those conventionally involving a core code reporter. The transcribed audio data may be analyzed to identify relevant information for documenting the clinical procedure, and a text report including the relevant information documenting the clinical procedure may be automatically generated.
Shah et al., (US 10,296,160 B2) teach Systems and processes are disclosed for virtual assistant request recognition using live usage data and data relating to future events. User requests that are received but not recognized can be used to generate candidate request templates. A count can be associated with each candidate request template and can be incremented each time a matching candidate request template is received. When a count reaches a threshold level, the corresponding candidate request template can be used to train a virtual assistant to recognize and respond to similar user requests in the future. In addition, data relating to future events can be mined to extract relevant information that can be used to populate both recognized user request templates and candidate user request templates. Populated user request templates (e.g., whole expected utterances) can then be used to recognize user requests and disambiguate user intent as future events become relevant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658